Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17th, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, 10-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbrook (US 8,324,746) in view of Menheere (US 2017/0320584).
Regarding claims 1 and 11, Bradbrook ‘746 (figure 2) teaches an aircraft propulsion system/ engine system (30) and a method for taxiing for an aircraft of the type including a gas turbine engine (Col. 4 Lines 11-12), the system and method comprising:
a gearbox/ variable drive arrangement (46) comprising a first shaft/ short connecting shaft (52), a second shaft/ motor shaft (72) and a third shaft (42) (Col. 4 Lines 34-38; Col. 5 Lines 25-27);
a propulsor directly coupled to the gas turbine engine through the first shaft (52) and the third shaft (42) of the gearbox, controlling the gas turbine engine to directly provide rotational energy through the first shaft of the gearbox to the propulsor, the propulsor being configured to use rotational energy the gas turbine produces to propel the aircraft during some phases of flight of the aircraft such as takeoff (Col. 4 Lines 22-24; Col. 8 Lines 52-54);

a power supply operatively coupled to the electric machine, the power supply supplying electrical power to the electric machine operating in the motor mode and receiving electrical power from the electric machine operating in the generator mode (Col. 5 Lines 23-32; Col. 6 Lines 62-65; Col. 7 Lines 13-17),
but it is silent about the propulsor being configured to act as a wind turbine during descent and/or landing flight phases of the aircraft, and rotational energy the propulsor acting as a wind turbine produces during the descent and/or landing flight phases;
the electric machine being configured to work in a motor mode to power the propulsor during taxiing and operating in the generator mode during the descent and/or landing flight phases.
Menheere ’584 teaches (figure 1) a mode of operation of a hybrid turbine engine (10) where propeller (12) is driven by a flow or ambient air during flight in a condition known as windmilling  to supply power to electric motor enabling it to function as an electric generator, and a mode of operation of a hybrid turbine engine (10) where propeller (12) is exclusively driven by electric motor (38), wherein the mode of operation may correspond to a descent, landing and /or taxiing phase of operation of an aircraft (Para 0035-0036). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradbrook ‘746 to incorporate the teachings of Menheere to configure an aircraft propulsion system as claimed. One of ordinary 
Regarding claims 2 and 12, modified Bradbrook ‘746 (figure 2) teaches an invention as described above in claims 1 and 11 respectively but it is silent about the power supply configured to provide a combination of a thermal engine such as an Auxiliary Power Unit (APU) and an electric storage system such as a battery to provide power to the electric machine during taxi-out when the gas turbine engine is off.
Menheere ‘584 teaches (figure 1) a hybrid gas-electric turbine engine wherein electricity for driving electric motor (38) is supplied by electric power source (40) under the control of controller (42) wherein electric power source (40) includes one or more batteries, an auxiliary power unit (APU) and/or an electric generator from another engine of the same aircraft (Para 0020). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradbrook ‘746 to incorporate the teachings of Menheere ‘584 to configure the power supply as claimed. One of ordinary skill in art would recognize that doing so would provide a back-up electric power source.
Regarding claims 4 and 14, modified Bradbrook ‘746 (figure 2) teaches the system and method further including a controller/power control unit (66) that switches the electric machine between the motor mode and the generator mode (Col. 6 Lines 8-12).
Regarding claims 5 and 15, modified Bradbrook ‘746 (figure 2) teaches the system and method wherein the electric machine and the gas turbine engine are coupled/connected to the gearbox in parallel (clearly shown in figure 2).
Regarding claims 6 and 16, modified Bradbrook ‘746 (figure 2) teaches the system and method wherein the gearbox connects the electrical machine in parallel with the gas turbine engine (clearly shown in figure 2).
Regarding claims 7 and 17, modified Bradbrook ‘746 (figure 2) teaches the system and method further including a controller/ power control unit (66),
but it is silent about a controller that selectively charges the power supply with power produced by the electric machine during the descent and/or landing phases.
Menheere ‘584 teaches (figure 1) a mode of operation of hybrid gas-electric turbine engine wherein controller (42) is configured to control the operation of electric motor (38) when electric motor (38) operates as a generator to recharge batteries (4) (Para 0020). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bradbrook ‘746 to incorporate the teachings of Menheere ‘584 to configure the controller as claimed. One of ordinary skill in art would recognize that doing so would replenish the exhausted battery charge.
Regarding claims 8 and 18, modified Bradbrook ‘746 (figure 2) teaches the system and method wherein the gearbox selectively mechanically couples the electric machine to the propulsor when the electric machine is operating in the motor mode (Col. 8 Lines 28-32).
Regarding claims 10 and 20, modified Bradbrook ‘746 (figure 2) teaches the system and method wherein the propulsor comprises a propeller (44), and the electric machine is operable to regenerate power obtained from the propeller acting as a wind turbine engine during descent and/or landing phases.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbrook (US 8,324,746) and Menheere (US 2017/0320584) as applied to claim 1 and 11 above, respectively, and further in view of Lafargue et al. (US 10,662,875).
Regarding claims 3 and 13, modified Bradbrook ‘746 (figure 2) teaches starter motor/ electric machine (80) connected to the compressor shaft (40) of a gas turbine engine for the application of torque thereto upon start-up of the engine (Col. 5 Lines 52-57) but it is silent about the electric machine/ motor (70) configured to rotate the gas turbine engine to start it.
However, Lafargue et al. ‘875 (figures 1-6) teaches the coupling means (20) coupling only the rotary electrical machine (16) to the propeller (14) and coupling only the rotary electrical machine to gas generator and using all the energy produced by the rotary electrical machine to start the turbo machine ((Col. 4 Lines 26-28; Col. 5 Lines 28-32). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bradbrook ‘746 to incorporate the teachings of Lafargue et al. ‘875 to configure the same/single electric machine/motor to rotate the gas turbine engine to start it and also to rotate propellers i.e., merging the functionality of electric motor 80 into electric motor 70. One of ordinary skill in art would recognize that doing so would reduce weight and simply the aircraft propulsion system/ engine system (30) by removing an extra motor.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradbrook (US 8,324,746) and Menheere (US 2017/0320584) as applied to claim 1 and 11 above, respectively, and further in view of Knapp et al. (US 2016/0236790).
Regarding claims 9 and 19, modified Bradbrook ‘746 teaches an invention as described above in claim 1 and 11 respectively but is silent about the electric machine comprises electric motor/generator that has an efficiency of 85% or more when operating in the motor mode to power the propulsor to produce thrust for taxiing. 
However, Knapp et al. ‘790 teaches (figure 5) electric propulsion motors integrated within the propulsor with high efficiency (>95%) (Para 0147). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Menheere ‘584 to incorporate the teachings of Knapp et al. ‘790 to configure the electric machine with an efficiency of 85% or more. One of ordinary skill in art would recognize that doing so would maximize the work done by the electric machine.
Response to Arguments
Applicant’s arguments, filed December 17th, 2021, with respect to Menheere (US 2017/0320584) reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bradbrook (US 8,324,746).
Applicant's arguments filed December 17th, 2021, with respect to Bradbrook (US 8,324,746) have been fully considered but they are not persuasive. Applicant’s arguments regarding Bradbrook (US 8,324,746) reference is explained in rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/15/2022